DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 6-11, 13, 16, and 18-21 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for phase extraction of a multi-path interferometer, the method comprising, among other essential steps, determining a proximity of a phase of the interferometer to a target phase by comparing the detected frequency-shifted and unshifted output signals of the multi- path interferometer with reference frequency shifted and unshifted interferometer output reference intensities, extracting a phase using intensity equations for multiple-path interferometers, comparing measured intensity values to the reference intensities, and assessing the proximity of the phase of the interferometer to the target phase from said comparison, and phase stabilization by offsetting a difference between the extracted phase and the target phase using a closed loop feedback, in combination with the rest of the limitations of the above claim.
As to claim 11, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a system for phase extraction of a multi-path interferometer, the system comprising, among other essential features, a detection unit, said detection unit comprising at least one of a polarization demultiplexer and a detector for each output of the multi-path interferometer, a bucket detector detecting a sum of the frequency-shifted and unshifted output signals of the multi-path interferometer, balanced detectors, and an array of photodiodes, said detection unit detecting frequency-shifted and unshifted output signals of the multi-path interferometer, determining a proximity of a phase of the interferometer to a target phase by comparing the detected frequency-shifted and unshifted output signals of the multi- path interferometer with frequency shifted and unshifted interferometer output reference intensities to estimate the interferometer phase., extracting a phase using intensity equations for multiple-path interferometers, comparing measured intensity values to the reference intensities, and assessing the proximity of the phase of the interferometer to the target phase from said comparison, and phase stabilization by offsetting a difference between the extracted phase and the target phase using a closed loop feedback, in combination with the rest of the limitations of the above claim.
With further regard to the above claims, please see pages 5-7 of applicant’s remarks filed May 27, 2022 in response to the previous Office action of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        July 20, 2022